            Case 3:20-cv-00790-SRU Document 1 Filed 06/08/20 Page 1 of 9



                            UNITED STATES
                            UNITED        DISTRICT COURT
                                   STATES DISTRICT COURT
                              DISTRICT OF
                              DISTRICT OF CONNECTICUT
                                          CONNECTICUT

____________________________________
AMBER DUBNOV,
AMBER   DUBNOV,                      :                              CIVIL ACTION
                                                                    CIVIL ACTION NO.:
                                                                                 NO.:
                                     :
            Plaintiff,
            Plaintiff,               :                              3:20-cv-00790 ((
                                                                    3:20-cv-00790        ))
                                     :
v.
v.                                   :
                                     :
UNIVERSITY
UNIVERSITY OFOF HARTFORD,
                 HARTFORD,           :
                                     :
            Defendant.
            Defendant.               :                              June 8,
                                                                    June 8, 2020
                                                                            2020
____________________________________:

                                         COMPLAINT
                                         COMPLAINT

I.
I.     INTRODUCTION
       INTRODUCTION

       1.
       1.      Amber Dubnov
               Amber Dubnov was hired by
                            was hired by the
                                          the University
                                               University of
                                                           of Hartford
                                                               Hartford (hereinafter
                                                                         (hereinafter "the
                                                                                      “the

University”) as
University") as its
                its Assistant
                    Assistant Business
                              Business Manager
                                       Manager for
                                               for Athletics
                                                   Athletics in
                                                             in 2014.
                                                                2014.

       2.
       2.      From approximately
               From approximately April
                                  April 2017
                                        2017 to September 27,
                                             to September     2019, the
                                                          27, 2019, the University
                                                                        University paid
                                                                                   paid Ms.
                                                                                        Ms.

Dubnov at
Dubnov at aa rate
             rate less
                   less than
                         than comparable
                               comparable male
                                          male employees.
                                               employees. Ms.
                                                          Ms. Dubnov
                                                              Dubnov and
                                                                     and the
                                                                         the male
                                                                             male employees
                                                                                  employees

performed equal
performed equal work
                work on the job,
                     on the job, which
                                 which required
                                       required equal
                                                equal skill,
                                                      skill, effort
                                                             effort and
                                                                    and responsibility,
                                                                        responsibility, and
                                                                                        and their
                                                                                            their

work was
work was performed
         performed under
                   under similar
                         similar working
                                 working conditions.
                                         conditions.

       3.
       3.      In
               In 2018
                  2018 and
                       and 2019, Ms. Dubnov
                           2019, Ms. Dubnov complained
                                            complained about
                                                       about the
                                                             the substantial
                                                                 substantial difference
                                                                             difference in
                                                                                        in pay
                                                                                           pay

between her
between her and
            and her
                her male
                    male co-workers, yet no
                         co-workers, yet no corrective
                                            corrective action
                                                       action was
                                                              was taken
                                                                  taken until
                                                                        until September
                                                                              September 27,
                                                                                        27, 2019.
                                                                                            2019.

       4.
       4.      Accordingly, Ms.
               Accordingly, Ms. Dubnov
                                Dubnov brings
                                       brings claims
                                              claims for
                                                      for Unequal
                                                          Unequal Pay
                                                                  Pay in violation of
                                                                      in violation    the
                                                                                   of the

Connecticut Equal
Connecticut Equal Pay
                  Pay Act,
                      Act, Conn.
                           Conn. Gen.
                                 Gen. Stat. §§ 31-75(a)
                                      Stat. §§ 31-75(a) & 31-76(b), and
                                                        & 31-76(b),     the Federal
                                                                    and the Federal Equal
                                                                                    Equal Pay
                                                                                          Pay

Act, 29
Act, 29 U.S.C.
        U.S.C. §§ 206(d).
                  206(d).

II.
II.    JURISDICTION AND
       JURISDICTION AND VENUE
                        VENUE

       5.
       5.      The
               The Court
                   Court has
                         has subject
                             subject matter
                                     matter jurisdiction over this
                                            jurisdiction over this action
                                                                   action under
                                                                          under 28
                                                                                28 U.S.C.
                                                                                   U.S.C. §§ 1331.
                                                                                             1331.

                                                11
            Case 3:20-cv-00790-SRU Document 1 Filed 06/08/20 Page 2 of 9



       6.
       6.      Venue is
               Venue is proper
                        proper in
                               in this
                                  this District
                                       District under
                                                under 28
                                                      28 U.S.C.
                                                         U.S.C. §§ 1391(b)(2),
                                                                   1391(b)(2), because
                                                                               because the
                                                                                       the events
                                                                                           events

or omissions
or omissions giving
             giving rise
                    rise to
                         to the
                            the asserted
                                asserted claims
                                         claims occurred
                                                occurred herein.
                                                         herein.

       7.
       7.      This Court has
               This Court has supplemental
                              supplemental jurisdiction
                                           jurisdictionover
                                                        over the
                                                              the plaintiff’s state law
                                                                  plaintiffs state  law claims,
                                                                                        claims,

pursuant to
pursuant to 28
            28 U.S.C.
               U.S.C. §§ 1367,
                         1367, because
                               because they
                                       they form
                                            form part
                                                 part of
                                                      of the
                                                         the same
                                                             same case
                                                                  case or
                                                                       or controversy as the
                                                                          controversy as the federal
                                                                                             federal

law
law claims.
    claims.

      PARTIES
III. PARTIES
III.

       8.
       8.      The
               The plaintiff,
                   plaintiff, Amber
                              Amber Dubnov,
                                    Dubnov, resides
                                            resides in
                                                    in Farmington,
                                                       Farmington, Connecticut.
                                                                   Connecticut.

       9.
       9.      The
               The defendant,
                   defendant, University of Hartford,
                              University of           is aa private
                                            Hartford, is    private university
                                                                    university with
                                                                               with aa campus
                                                                                       campus located
                                                                                              located

at 200
at 200 Bloomfield
       Bloomfield Avenue,
                  Avenue, West
                          West Hartford,
                               Hartford, Connecticut.
                                         Connecticut.

       10.
       10.     Ms. Dubnov
               Ms. Dubnov is
                          is female.
                             female.

       11.
       11.     The
               The University
                   University of
                              of Hartford employs 50
                                 Hartford employs 50 or
                                                     or more
                                                        more employees
                                                             employees in
                                                                       in Connecticut.
                                                                          Connecticut.

       12.
       12.     At all
               At all relevant
                       relevant times
                                 times mentioned
                                       mentioned herein,
                                                 herein, the
                                                         the University
                                                             University of Hartford was
                                                                        of Hartford was Ms.
                                                                                        Ms.

Dubnov’s employer
Dubnov's employer within
                  within the
                         the meaning
                             meaning of
                                     of the
                                        the Connecticut
                                            Connecticut Equal
                                                        Equal Pay
                                                              Pay Act, Conn. Gen.
                                                                  Act, Conn. Gen. Stat. §§
                                                                                  Stat. §§

31-75(a) &
31-75(a) & 31-76(b),
           31-76(b), and the Federal
                     and the Federal Equal
                                     Equal Pay
                                           Pay Act, 29 U.S.C.
                                               Act, 29 U.S.C. §§ 206(d).
                                                                 206(d).

IV.
IV.    STATEMENT OF
       STATEMENT OF FACTS
                    FACTS

       A.
       A.      Amber Dubnov
               Amber  Dubnov Is
                              Is the
                                 the "Constant"
                                     “Constant” in
                                                in the
                                                   the University
                                                       University of
                                                                  of Hartford
                                                                     Hartford Athletics
                                                                               Athletics
               Department as
               Department as It Cycles Through
                             It Cycles Through Five Athletic Directors
                                               Five Athletic Directors in
                                                                       in Less Than Six
                                                                          Less Than Six
               Years.
               Years.

       13.
       13.     From the
               From the date
                        date of
                             of her
                                her hire
                                    hire in
                                         in 2014,
                                            2014, Ms.
                                                  Ms. Dubnov
                                                      Dubnov performed
                                                             performed well.
                                                                       well. A
                                                                             A college
                                                                               college athlete
                                                                                       athlete

herself, Ms.
herself,     Dubnov was
         Ms. Dubnov was acutely
                        acutely aware
                                aware of
                                      of the
                                         the intersection
                                             intersection between
                                                          between the
                                                                  the intricacies
                                                                      intricacies of
                                                                                  of aa successful
                                                                                        successful

college athletics
college athletics program
                  program and
                          and its operation as
                              its operation as aa business.
                                                  business. By
                                                            By February
                                                               February 2017,
                                                                        2017, the
                                                                               the University
                                                                                   University

promoted her
promoted her from
             from Assistant
                  Assistant Business
                            Business Manager
                                     Manager to
                                             to Interim
                                                Interim Associate
                                                        Associate Athletic
                                                                  Athletic Director
                                                                           Director for
                                                                                    for Business
                                                                                        Business

Operations. Around
Operations. Around campus,
                   campus,Ms.
                           Ms. Dubnov
                               Dubnovwas
                                      was the
                                           the “go-to”
                                               "go-to" person
                                                       person for
                                                              for all things athletics.
                                                                  all things athletics. If
                                                                                        If


                                                 22
           Case 3:20-cv-00790-SRU Document 1 Filed 06/08/20 Page 3 of 9



students, coaches,
students, coaches, or administration officials
                   or administration officials needed
                                               needed something
                                                      something under
                                                                under the
                                                                      the athletics
                                                                          athletics umbrella,
                                                                                    umbrella, Ms.
                                                                                              Ms.

Dubnov was
Dubnov was it.
           it.

        14.
        14.     As the
                As  the Assistant
                        Assistant Business
                                  Business Manager,
                                           Manager, Ms.
                                                    Ms. Dubnov
                                                        Dubnov was
                                                               was paid
                                                                   paid $44,428.80.
                                                                         $44,428.80. The
                                                                                     The

University increased
University increased her
                     her salary
                         salary by $10,000 when
                                by $10,000 when it
                                                it promoted
                                                   promoted her
                                                            her to
                                                                to Interim
                                                                   Interim Associate
                                                                           Associate Athletic
                                                                                     Athletic

Director for
Director for Business
             Business Operations.
                      Operations.

        15.
        15.     Later
                Later in 2017, the
                      in 2017, the University
                                   University hired
                                              hired Mary
                                                    Mary Ellen
                                                         Ellen Gillespie
                                                               Gillespie as
                                                                         as its
                                                                            its fourth
                                                                                 fourth Athletic
                                                                                        Athletic

Director in
Director in just
            just five
                 five years.
                      years.

        16.
        16.     During the
                During     latter half
                       the latter half of
                                       of 2017,
                                          2017, Ms.
                                                Ms. Dubnov,
                                                    Dubnov, who
                                                            who was
                                                                was pregnant
                                                                    pregnant at the time,
                                                                             at the time, was
                                                                                          was

helping Ms.
helping Ms. Gillespie
            Gillespie to
                      to search
                         search for
                                for and
                                    and hire
                                        hire aa permanent
                                                permanent Associate
                                                          Associate Athletic
                                                                    Athletic Director
                                                                             Director for
                                                                                      for Business
                                                                                          Business

Operations. When
Operations. When their
                 their search
                       search came
                              came up empty, Ms.
                                   up empty, Ms. Dubnov
                                                 Dubnov approached
                                                        approached Ms. Gillespie in
                                                                   Ms. Gillespie    early
                                                                                 in early

2018 and
2018 and applied
         applied for
                 for the
                     the position.
                         position.

        17.
        17.     By early
                By early 2018,
                         2018, Ms.
                               Ms. Dubnov
                                   Dubnov was
                                          was already
                                              already performing
                                                      performing all
                                                                 all essential
                                                                     essential functions
                                                                               functions of
                                                                                         of the
                                                                                            the

Associate Athletic
Associate Athletic Director
                   Director for
                            for Business
                                Business Operations
                                         Operations role,
                                                    role, as
                                                          as she
                                                             she had
                                                                 had been
                                                                     been since February 2017.
                                                                          since February 2017.

        18.
        18.     The
                The job
                    job posting
                        posting for
                                for the
                                    the position
                                        position of
                                                 of Associate
                                                    Associate Athletic
                                                              Athletic Director
                                                                       Director indicated
                                                                                indicated aa salary
                                                                                             salary of
                                                                                                    of

$75,000, considerably
$75,000, considerably more
                      more than
                           than the $54,428.80 the
                                the $54,428.80     University was
                                               the University     paying Ms.
                                                              was paying Ms. Dubnov
                                                                             Dubnov for
                                                                                    for

performing the
performing the identical
               identical duties
                         duties on
                                on an
                                   an interim
                                      interim basis.
                                              basis.

        19.
        19.     Ms. Dubnov
                Ms. Dubnov was
                           was on
                               on maternity leave from
                                  maternity leave from February
                                                       February to
                                                                to July
                                                                   July 2018.
                                                                        2018. During
                                                                              During her
                                                                                     her leave,
                                                                                         leave,

she received
she received aa generic declination letter
                generic declination letter for
                                           for the
                                               the Associate Athletic Director
                                                   Associate Athletic Director position.
                                                                               position.

        20.
        20.     While Ms.
                While     Dubnov was
                      Ms. Dubnov     out on
                                 was out on leave,
                                             leave, and
                                                    and after
                                                         after another,
                                                                another, less
                                                                          less qualified
                                                                                qualified male
                                                                                          male

candidate turned
candidate turned down
                 down the Associate Athletic
                      the Associate Athletic Director
                                             Director job, the University
                                                      job, the University re-posted
                                                                          re-posted the
                                                                                    the same
                                                                                        same

position under
position under aa different
                  different title:
                             title: Senior
                                    Senior Associate
                                           Associate Athletic
                                                     Athletic Director
                                                              Director of
                                                                       of Business
                                                                          Business and
                                                                                   and Internal
                                                                                        Internal

Operations. This
Operations. This position,
                 position, with
                           with the
                                the nearly
                                    nearly identical
                                           identical job
                                                     job description,
                                                         description, now
                                                                      now had
                                                                          had aa starting
                                                                                 starting salary
                                                                                          salary of
                                                                                                 of


                                                  33
              Case 3:20-cv-00790-SRU Document 1 Filed 06/08/20 Page 4 of 9



$90,000. Neither
$90,000. Neither Ms.
                 Ms. Gillespie
                     Gillespie nor
                               nor anyone
                                   anyone else
                                          else from the University
                                               from the University told Ms. Dubnov
                                                                   told Ms. Dubnov about
                                                                                   about the
                                                                                         the

new posting
new posting or
            or encouraged
               encouraged her
                          her to
                              to apply.
                                 apply.

         B.
         B.      The University
                 The University Hires
                                Hires aa Comparable  Male Employee
                                         Comparable Male  Employee at
                                                                   at aa Pay
                                                                         Pay Rate
                                                                             Rate More
                                                                                  More Than
                                                                                       Than
                 Twice What
                 Twice What Ms.
                             Ms. Dubnov
                                 Dubnov Earned
                                           Earned for
                                                  for Equal
                                                      Equal Work.
                                                            Work.

         21.
         21.     In mid-August 2018,
                 In mid-August 2018, Ms. Dubnov returned
                                     Ms. Dubnov returned to work following
                                                         to work following her
                                                                           her maternity
                                                                               maternity leave
                                                                                         leave

and aa short
and    short medical
             medical leave.
                     leave.

         22.
         22.     Soon thereafter, Ms.
                 Soon thereafter, Ms. Gillespie
                                      Gillespie hired
                                                hired Tom
                                                      Tom Payne
                                                          Payne as the new
                                                                as the new Senior
                                                                            Senior Associate
                                                                                   Associate

Athletic Director
Athletic Director of Business and
                  of Business and Internal
                                  Internal Operations.
                                           Operations.

         23.
         23.     Mr. Payne
                 Mr. Payne was
                           was and
                               and is
                                   is male.
                                      male.

         24.
         24.     The
                 The University
                     University paid
                                paid Mr.
                                     Mr. Payne
                                         Payne aa starting
                                                  starting salary
                                                           salary of
                                                                  of $90,000
                                                                     $90,000 to
                                                                             to perform
                                                                                perform comparable,
                                                                                        comparable,

if not
if not identical,
       identical, duties
                  duties to
                         to the
                            the ones
                                ones Ms.
                                     Ms. Dubnov
                                         Dubnov performed
                                                performed when
                                                          when she
                                                               she filled
                                                                   filled the
                                                                          the role
                                                                              role on an interim
                                                                                   on an interim

basis.
basis.

         25.
         25.     Ms. Dubnov
                 Ms. Dubnov and
                            and Mr.
                                Mr. Payne
                                    Payne performed equal work
                                          performed equal work on
                                                               on the
                                                                  the job,
                                                                      job, which
                                                                           which requires
                                                                                 requires equal
                                                                                          equal

skill, effort
skill, effort and
              and responsibility,
                  responsibility, and
                                  and their
                                      their work
                                            work was
                                                 was performed
                                                     performed under
                                                               under similar working conditions.
                                                                     similar working conditions.

         26.
         26.     Ms. Dubnov
                 Ms. Dubnov and
                            and Mr.
                                Mr. Payne
                                    Payne had
                                          had similar
                                              similar educational
                                                      educational and
                                                                  and practical
                                                                      practical experiences.
                                                                                experiences.

         27.
         27.     After Mr.
                 After Mr. Payne
                           Payne was
                                 was hired,
                                     hired, Ms.
                                            Ms. Dubnov’s interim duties
                                                Dubnov's interim duties ceased,
                                                                        ceased, and
                                                                                and the
                                                                                    the University
                                                                                        University

decreased her
decreased her salary
              salary by
                     by $10,000.
                        $10,000. At
                                 At this
                                    this point,
                                         point, Ms.
                                                Ms. Dubnov’s salary was
                                                    Dubnov's salary was $44,428.80.
                                                                        $44,428.80.

         28.
         28.     Approximately two
                 Approximately  two weeks
                                    weeks later,
                                          later, Ms.
                                                 Ms. Gillespie
                                                     Gillespie reduced
                                                               reduced Ms.
                                                                       Ms. Dubnov
                                                                           Dubnov from
                                                                                  from aa 12-
                                                                                          12-

month employee
month employee to
               to aa 9-month
                     9-month employee,
                             employee, reducing
                                       reducing her
                                                her salary
                                                    salary by
                                                           by aa quarter.
                                                                 quarter. Ms.
                                                                          Ms. Gillespie
                                                                              Gillespie claimed
                                                                                        claimed

the reduced
the reduced schedule
            schedule was
                     was due
                         due to
                              to budget
                                  budget reductions,
                                          reductions, even
                                                       even though
                                                             though the
                                                                     theAthletics
                                                                         Athletics Department
                                                                                    Department

operational budget
operational budget increased around the
                   increased around the same time by
                                        same time by approximately
                                                     approximately $600,000.
                                                                   $600,000.

         29.
         29.     Now, the
                 Now, the University
                          University was
                                     was paying
                                         paying Ms.
                                                Ms. Dubnov
                                                    Dubnov $33,321.60.
                                                           $33,321.60.



                                                 4
                                                 4
          Case 3:20-cv-00790-SRU Document 1 Filed 06/08/20 Page 5 of 9



       30.
       30.     Unfortunately, Mr.
               Unfortunately, Mr. Payne
                                  Payne struggled
                                        struggled in
                                                  in his new position,
                                                     his new position, leaving
                                                                       leaving Ms.
                                                                               Ms. Dubnov
                                                                                   Dubnov to
                                                                                          to

perform significant
perform significant parts
                    parts of
                          of his
                             his job,
                                 job, without
                                      without compensation,
                                              compensation, while
                                                            while also
                                                                  also performing her own.
                                                                       performing her own.

       31.
       31.     By way
               By way of
                      of example,
                         example, Mr.
                                  Mr. Payne
                                      Payne did
                                            did not
                                                not complete
                                                    complete the
                                                             the 2018
                                                                 2018 NCAA
                                                                      NCAA report,
                                                                           report, aa critical
                                                                                      critical

function of the
function of the Associate
                Associate Athletic
                          Athletic Director
                                   Director for
                                            for Business
                                                Business Operations.
                                                         Operations. Instead,
                                                                     Instead, he
                                                                              he called
                                                                                 called Ms.
                                                                                        Ms. Dubnov
                                                                                            Dubnov

two weeks
two weeks before
          before itit was
                      was due
                          due and
                              and said,
                                  said, “I
                                        "I don’t know how
                                           don't know how you
                                                          you did
                                                              did this
                                                                  this job
                                                                       job alone."
                                                                           alone.” Ms.
                                                                                   Ms. Dubnov
                                                                                       Dubnov

called an
called    emergency meeting
       an emergency         to delegate
                    meeting to delegate the
                                        the work and ensure
                                            work and ensure timely
                                                            timely completion.
                                                                   completion.

       32.
       32.     Ms. Dubnov
               Ms. Dubnov completed
                          completed the report, but
                                    the report,     not before
                                                but not before leaders
                                                               leaders on
                                                                       on campus
                                                                          campus noticed
                                                                                 noticed Mr.
                                                                                         Mr.

Payne’s incompetence
Payne's incompetence and
                     and that
                         that Ms.
                              Ms. Dubnov
                                  Dubnov was
                                         was performing
                                             performing work
                                                        work for
                                                             for which
                                                                 which she
                                                                       she was not being
                                                                           was not being

compensated.
compensated.

       33.
       33.     With encouragement
               With encouragement from
                                  from campus
                                       campus leaders,
                                              leaders, in
                                                       in January
                                                          January 2019,
                                                                  2019, Ms.
                                                                        Ms. Dubnov
                                                                            Dubnov filed
                                                                                   filed aa

complaint with
complaint with Gwaina
               Gwaina Wauldon,
                      Wauldon, the
                               the University's
                                   University’sthen—Executive
                                                then–Executive Director
                                                               Director of
                                                                        of Equal
                                                                           Equal Opportunity
                                                                                 Opportunity

Programs, detailing
Programs, detailing the
                    the University’s discriminatory hiring
                        University's discriminatory hiring and
                                                           and pay
                                                               pay practices
                                                                   practices for
                                                                             for the
                                                                                 the position
                                                                                     position of
                                                                                              of

Senior
Senior Associate
       Associate Athletic
                 Athletic Director
                          Director and
                                   and Ms.
                                       Ms. Gillespie’s demotion of
                                           Gillespie's demotion of Ms.
                                                                   Ms. Dubnov
                                                                       Dubnov following
                                                                              following her
                                                                                        her

maternity and
maternity and medical
              medical leave.
                      leave.

       34.
       34.      The
                The investigation
                    investigation into
                                  into Ms.
                                       Ms. Dubnov’s complaints began
                                           Dubnov's complaints began in
                                                                     in late
                                                                        late February
                                                                             February 2019.
                                                                                      2019. Mr.
                                                                                            Mr.

Payne resigned
Payne resigned immediately
               immediately thereafter.
                           thereafter. From
                                       From that point forward,
                                            that point forward, Ms.
                                                                Ms. Dubnov
                                                                    Dubnov again
                                                                           again assumed
                                                                                 assumed

nearly all
nearly all the
           the responsibilities
                responsibilities of
                                 of Senior
                                    Senior Associate
                                           Associate Athletic
                                                     Athletic Director
                                                              Director of
                                                                       of Business
                                                                          Business and
                                                                                   and Internal
                                                                                        Internal

Operations. The
Operations. The University was paying
                University was paying Ms.
                                      Ms. Dubnov
                                          Dubnov $33,321.60
                                                 $33,321.60 to perform the
                                                            to perform the same
                                                                           same functions
                                                                                functions it
                                                                                          it

paid Mr.
paid Mr. Payne
         Payne $90,000
               $90,000 to perform.
                       to perform.




                                                55
          Case 3:20-cv-00790-SRU Document 1 Filed 06/08/20 Page 6 of 9



              C. In
              C. In May
                    May 2019,
                         2019, the
                                the University
                                    University Again
                                                Again Overlooks
                                                         Overlooks Ms.
                                                                   Ms. Dubnov
                                                                        Dubnov for
                                                                                for the
                                                                                    the Senior
                                                                                        Senior
                 Associate Athletic
                 Associate  Athletic Director
                                     Director Position
                                                Position and    Elevates aa Comparable
                                                           and Elevates      Comparable Male
                                                                                         Male
                 Employee to
                 Employee   to Perform
                               Perform the
                                        the Role
                                            Role at
                                                  at aa Pay
                                                        Pay Rate
                                                            Rate Significantly
                                                                 Significantly Higher
                                                                               Higher than
                                                                                      than the
                                                                                           the
                 University
                 University Paid
                            Paid Ms.
                                 Ms. Dubnov
                                     Dubnov toto Perform
                                                 Perform Equal
                                                           Equal Work.
                                                                 Work.

       35.
       35.       The
                 The University
                     University again
                                again posted an opening
                                      posted an opening for
                                                        for the
                                                            the Associate
                                                                Associate Athletic
                                                                          Athletic Direct
                                                                                   Direct position.
                                                                                          position.

On May
On May 31,
       31, 2019,
           2019, Ms.
                 Ms. Dubnov
                     Dubnov again
                            again applied
                                  applied for
                                          for the
                                              the position.
                                                  position.

       36.
       36.       In August, the
                 In August, the University
                                University offered
                                           offered Ms.
                                                   Ms. Dubnov
                                                       Dubnov an
                                                              an on-campus
                                                                 on-campus interview,
                                                                           interview, selecting
                                                                                      selecting

her as
her as aa top
          top candidate
              candidate for
                        for the
                            the position.
                                position. Weeks
                                          Weeks later,
                                                later, though,
                                                       though, Ms.
                                                               Ms. Gillespie
                                                                   Gillespie froze
                                                                             froze the position, and
                                                                                   the position, and

Ms. Dubnov's
Ms. Dubnov’s interview
              interview was
                        was never
                            never scheduled.
                                  scheduled. Then,
                                             Then, Ms.
                                                   Ms. Gillespie
                                                       Gillespie unilaterally
                                                                 unilaterally promoted
                                                                              promoted Craig
                                                                                       Craig

Sandlin,
Sandlin, Senior
         Senior Athletic
                Athletic Director
                         Director for
                                  for Externals
                                      Externals Relations, to fill
                                                Relations, to fill the
                                                                   the position.
                                                                       position.

       37.
       37.       Mr. Sandlin
                 Mr. Sandlin was
                             was and
                                 and is
                                     is male.
                                        male.

       38.
       38.       Ms. Dubnov
                 Ms. Dubnov and
                            and Mr.
                                Mr. Sandlin
                                    Sandlin held
                                            held comparable
                                                 comparable positions
                                                            positions within
                                                                      within the
                                                                             the University.
                                                                                 University.

       39.
       39.       Ms. Dubnov
                 Ms. Dubnov and
                            and Mr.
                                Mr. Sandlin
                                    Sandlin performed
                                            performed equal
                                                      equal work
                                                            work on the job,
                                                                 on the job, which
                                                                             which required
                                                                                   required

equal skill,
equal skill, effort
             effort and
                    and responsibility,
                         responsibility, and
                                         and their
                                             their work
                                                   work was
                                                        was performed
                                                             performed under
                                                                       under similar
                                                                              similar working
                                                                                      working

conditions.
conditions.

       40.
       40.       Ms. Dubnov
                 Ms. Dubnov holds
                            holds aa master’s degree in
                                     master's degree in Sport
                                                        Sport Business
                                                              Business Management
                                                                       Management and
                                                                                  and has
                                                                                      has more
                                                                                          more

than five
than five years
          years more
                more experience
                     experience in
                                in finance,
                                   finance, operations, and human
                                            operations, and human resources
                                                                  resources than
                                                                            than Mr.
                                                                                 Mr. Sandlin.
                                                                                     Sandlin.

       41.
       41.       At the
                 At the time
                        time of
                             of his
                                his promotion,
                                    promotion, Mr.
                                               Mr. Sandlin
                                                   Sandlin did
                                                           did not
                                                               not hold
                                                                   hold aa master’s degree, nor
                                                                           master's degree, nor did
                                                                                                did

he have
he have financial
        financial or
                  or operational experience. His
                     operational experience.     experience was
                                             His experience was specific
                                                                specific to
                                                                         to marketing.
                                                                            marketing.

       42.
       42.       Despite Mr.
                 Despite     Sandlin’s alleged
                         Mr. Sandlin's alleged absorption
                                               absorption of
                                                          of the
                                                             the duties,
                                                                 duties, Ms.
                                                                         Ms. Dubnov
                                                                             Dubnov continued
                                                                                    continued to
                                                                                              to

perform most,
perform most, if
              if not
                 not all,
                     all, of
                          of the
                             the functions
                                 functions of
                                           of the
                                              the Senior
                                                  Senior Associate
                                                         Associate Athletic
                                                                   Athletic Director
                                                                            Director for Business.
                                                                                     for Business.

       43.
       43.       Ms. Dubnov
                 Ms. Dubnov continued
                            continued to
                                      to ask,
                                         ask, through
                                              through her
                                                      her counsel,
                                                          counsel, that
                                                                   that her
                                                                        her pay
                                                                            pay be
                                                                                be increased
                                                                                   increased to
                                                                                             to the
                                                                                                the

same amount
same amount the
            the University
                University paid
                           paid comparable
                                comparable male employees to
                                           male employees to perform
                                                             perform equal work.
                                                                     equal work.



                                                  6
                                                  6
           Case 3:20-cv-00790-SRU Document 1 Filed 06/08/20 Page 7 of 9



        44.
        44.     On September
                On September 26,
                             26, Athletic
                                 Athletic Director
                                          Director Gillespie
                                                   Gillespie separated
                                                             separated from
                                                                       from the University of
                                                                            the University of

Hartford. General
Hartford. General Counsel
                  Counsel Maria
                          Maria Feeley
                                Feeley was
                                       was named
                                           named Interim
                                                 Interim Athletic
                                                         Athletic Director.
                                                                  Director.

        45.
        45.     The following day,
                The following      Ms. Dubnov
                              day, Ms. Dubnov was
                                              was promoted
                                                   promoted to
                                                             to Senior
                                                                 Senior Associate
                                                                        Associate Athletic
                                                                                  Athletic

Director for
Director     Business Operations,
         for Business Operations, and
                                  and her
                                      her salary was increased
                                          salary was increased to $90,000 per
                                                               to $90,000 per year.
                                                                              year. Since
                                                                                    Since then,
                                                                                          then,

the University
the University has
               has named
                   named Ms.
                         Ms. Dubnov
                             Dubnov Senior
                                    Senior Women’s Administrator.
                                           Women's Administrator.

        46.
        46.     However, the
                However, the University
                             University has
                                        has failed
                                            failed or refused to
                                                   or refused    provide Ms.
                                                              to provide Ms. Dubnov
                                                                             Dubnov with
                                                                                    with non-
                                                                                         non-

discriminatory pay
discriminatory pay for
                   for the equal work
                       the equal work she
                                      she performed
                                           performed from
                                                      from approximately
                                                            approximately February
                                                                          February 2017 to
                                                                                   2017 to

September
September 26,
          26, 2019.
              2019.

V.
V.      LEGAL CLAIMS
        LEGAL CLAIMS

                        FIRST CLAIM
                        FIRST CLAIM FORFOR RELIEF:
                                             RELIEF:
        UNEQUAL PAY
        UNEQUAL PAY IN
                    IN VIOLATION
                       VIOLATION OFOF THE
                                       THE FEDERAL
                                             FEDERAL EQUAL
                                                     EQUAL PAY
                                                           PAY ACT,
                                                               ACT,
                             29
                             29 U.S.C.
                                U.S.C. §§ 206(d)
                                          206(d)

        47.
        47.     The Plaintiff incorporates
                The Plaintiff incorporates by reference all
                                           by reference     preceding allegations
                                                        all preceding allegations in
                                                                                  in this
                                                                                     this Complaint
                                                                                          Complaint

as if
as if fully
      fully pled
            pled in
                 in this
                    this Count.
                         Count.

        48.
        48.     The
                The University
                    University paid
                               paid Ms.
                                    Ms. Dubnov
                                        Dubnov wages
                                               wages and
                                                     and benefits
                                                         benefits that
                                                                  that were
                                                                       were less
                                                                            less than
                                                                                 than those
                                                                                      those paid
                                                                                            paid

to one
to one or
       or more
          more employees
               employees of
                         of the
                            the opposite
                                opposite sex
                                         sex who
                                             who were
                                                 were comparably
                                                      comparably situated.
                                                                 situated.

        49.
        49.     The
                The University’s conduct in
                    University's conduct in this
                                            this regard
                                                 regard was
                                                        was willful
                                                            willful and/or
                                                                    and/or in
                                                                           in reckless
                                                                              reckless disregard
                                                                                       disregard to
                                                                                                 to

Ms. Dubnov's
Ms. Dubnov’s right
             right to
                   to equal
                      equal pay.
                            pay.

        50.
        50.     As aa result
                As    result of
                             of the
                                the University's
                                    University’s conduct,
                                                 conduct, Ms.
                                                          Ms. Dubnov
                                                              Dubnov has
                                                                     has suffered
                                                                         suffered both
                                                                                  both economic
                                                                                       economic

and emotional
and emotional harm.
              harm.




                                                 7
                                                 7
           Case 3:20-cv-00790-SRU Document 1 Filed 06/08/20 Page 8 of 9



                      SECOND CLAIM
                      SECOND  CLAIM FOR
                                     FOR RELIEF:
                                           RELIEF:
     UNEQUAL PAY
     UNEQUAL PAY IN
                 IN VIOLATION  OF THE
                    VIOLATION OF  THE CONNECTICUT
                                       CONNECTICUT EQUAL  EQUAL PAY
                                                                PAY ACT,
                                                                    ACT,
                   CONN.
                   CONN. GEN.
                         GEN. STAT.
                              STAT. §§
                                    §§ 31-75(a),
                                       31-75(a), 31-76(b)
                                                 31-76(b)

        51.
        51.     The Plaintiff incorporates
                The Plaintiff incorporates by reference all
                                           by reference     preceding allegations
                                                        all preceding allegations in this Complaint
                                                                                  in this Complaint

as if
as if fully
      fully pled
            pled in
                 in this
                    this Count.
                         Count.

        52.
        52.     The
                The University
                    University paid
                               paid Ms.
                                    Ms. Dubnov
                                        Dubnov wages
                                               wages and
                                                     and benefits
                                                         benefits that
                                                                  that were
                                                                       were less
                                                                            less than
                                                                                 than those
                                                                                      those paid
                                                                                            paid

to one
to one or
       or more
          more employees
               employees of
                         of the
                            the opposite
                                opposite sex
                                         sex who
                                             who were
                                                 were comparably
                                                      comparably situated.
                                                                 situated.

        53.
        53.     The
                The University’s conduct in
                    University's conduct in this
                                            this regard
                                                 regard was
                                                        was intentional
                                                            intentional and/or
                                                                        and/or recklessly
                                                                               recklessly indifferent
                                                                                          indifferent

to Ms.
to Ms. Dubnov’s right to
       Dubnov's right to equal
                         equal pay.
                               pay.

        54.
        54.     As aa result
                As    result of
                             of the
                                the University’s conduct, Ms.
                                    University's conduct, Ms. Dubnov
                                                              Dubnov suffered
                                                                     suffered damages.
                                                                              damages.



                                                ** *
                                                   * *
                                                     *




                                                  8
                                                  8
  Case 3:20-cv-00790-SRU Document 1 Filed 06/08/20 Page 9 of 9



WHEREFORE, Ms.
WHEREFORE, Ms. Dubnov
               Dubnov seeks
                      seeks the
                            the following remedies:
                                following remedies:

      1. Back
      1. Back pay
               pay damages
                    damages for
                              for three
                                  three years
                                        years preceding
                                               preceding the
                                                         the filing
                                                             filing of
                                                                     of this
                                                                         this Complaint,
                                                                               Complaint,
         pursuant to
         pursuant to the
                     the federal
                         federal Equal
                                 Equal Pay
                                       Pay Act
                                           Act and
                                               and the
                                                   the Connecticut
                                                       Connecticut Equal
                                                                    Equal Pay
                                                                            Pay Act;
                                                                                Act;

      2. Liquidated
      2. Liquidated damages,
                    damages, pursuant
                             pursuant to
                                      to the
                                         the federal
                                             federal Equal
                                                     Equal Pay
                                                           Pay Act;
                                                               Act;

      3. Compensatory
      3. Compensatory damages
                          damagesfor forthe
                                         the pain
                                             pain and suffering caused
                                                  and suffering  caused by the
                                                                        by the
         defendant’s violation
         defendant's violation of
                               of the
                                  the Connecticut
                                      Connecticut Equal
                                                  Equal Pay
                                                        Pay Act;
                                                            Act;

      4. Punitive
      4. Punitive damages
                    damages for     the defendant's
                               for the   defendant’s willful
                                                      willful and/or
                                                               and/or recklessly
                                                                       recklessly
         indifferent violation
         indifferent violation of
                               of the
                                  the Connecticut
                                      Connecticut Equal
                                                  Equal Pay
                                                        Pay Act;
                                                             Act;

      5. An award
      5. An award of
                  of reasonable
                     reasonable attorney’s fees and
                                attorney's fees and costs;
                                                    costs; and
                                                           and

      6.
      6. Such
         Such other
              other relief
                    relief as
                           as may
                              may be
                                  be just
                                     just and
                                          and equitable.
                                              equitable.


                                             RESPECTFULLY SUBMITTED,
                                             RESPECTFULLY   SUBMITTED,
                                             THE PLAINTIFF,
                                             THE PLAINTIFF,
                                             AMBER DUBNOV
                                             AMBER DUBNOV

                                    By:
                                    By:      /s/ Amanda M.Valtetteeed
                                            AvAigetadet7it, DeMatteis
                                             Amanda M.
                                             Amanda    M. DeMatteis
                                                          DeMatteis (ct29413)
                                                                       (ct29413)
                                             Joshua R.
                                             Joshua  R. Goodbaum
                                                        Goodbaum (ct28834)
                                                                   (ct28834)
                                             GARRISON, L
                                             GARRISON,     EVIN-EPSTEIN
                                                         LEVIN-EPSTEIN
                                                     FITZGERALD &
                                                     FITZGERALD     & PPIRROTTI,
                                                                        IRROTTI, P.C.
                                                                                 P.C.
                                             405 Orange
                                             405  Orange Street
                                                          Street
                                             New Haven,
                                             New    Haven,CT     06511
                                                            CT 06511
                                             Tel.:
                                             Tel.: (203)
                                                   (203) 777-4425
                                                         777-4425
                                             Fax: (203)
                                             Fax:  (203) 776-3965
                                                         776-3965
                                             adematteis@garrisonlaw.com
                                             adematteis@garrisonlaw.com
                                             jgoodbaum@garrisonlaw.com
                                             igoodbaum@ganisonlaw.com




                                       99
